Citation Nr: 1714126	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Air Force from October 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in November 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial rating higher than 10 percent for his bilateral hearing loss disability.  There are specific criteria for rating a bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)."  38 C.F.R. § 4.85(a) (2016). 

The record shows that the Veteran was examined by a private examiner at Audiology and Hearing Aids-Studio 124 in June 2010.  The audiological evaluation, however, does not indicate whether the Maryland CNC word list was used in determining the scores.  

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the Audiology and Hearing Aids-Studio 124 used the Maryland CNC word list to obtain the speech recognition scores.  

In addition, the audiometric test scores in the June 2010 examination appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  Given that the claim is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores, specifically, that numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores, be provided.  

The Board also notes that during his November 2016 hearing the Veteran indicated that he was scheduled for additional audiological testing in December 2016 at Auburn University.  On remand, this examination report and all other outstanding records relevant to the claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records related to the Veteran's hearing loss disability since April 2016.  

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his hearing loss to include the examination results from Auburn University in December 2016.  All attempts to procure such records must be documented in the file.

3. Request clarification from Audiology and Hearing Aids-Studio 124.  In doing so, ask whether the speech recognition scores for the June 2010 audiological evaluation were determined using the Maryland CNC list or another list.  Also, request that the numerical values be provided for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores for the above examinations.  If the information requested above cannot be obtained, such should be noted in the record.

4. Thereafter, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

